Citation Nr: 0208270	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  94-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for separate neck and 
shoulder disability (other than the already service-connected 
residuals of cervical strain), claimed as secondary to the 
service-connected otitis media.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1947 to November 
1951.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from November 1991 rating decision by the 
RO.  

The Board remanded the case to the RO in February 1997 and 
again in June 2000 for additional development of the record.  



FINDING OF FACT

The veteran has submitted no competent evidence to show that 
he currently has separate neck or shoulder disability (other 
than the service-connected cervical strain) that had its 
clinical onset in service or was caused or aggravated by 
service-connected disability.  



CONCLUSION OF LAW

The veteran is not shown to have a neck and shoulder 
disability (other than the already service-connected cervical 
strain) due to disease or injury that was incurred in or 
aggravated by service; nor which is proximately due to or the 
result of the service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has residual neck and shoulder 
disability which resulted from a fall in May 1991 caused by 
instability and dizziness associated with the service-
connected otitis media.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of a neck or shoulder injury.  Numerous complaints 
and treatment referable to otitis media were noted.  

Shortly after service, service connection for chronic otitis 
media was granted.  As noted hereinabove, the veteran asserts 
that he injured his neck and shoulder in a fall in May 1991 
due to dizziness and vertigo as a result of the service-
connected otitis media.  

The submitted outpatient treatment records confirm that the 
veteran complained of dizziness on several occasions in early 
May 1991 and fell on his shoulder and neck area in mid-May 
1991.  

The x-ray studies taken shortly after the fall in May 1991 
showed mild degenerative changes in of the AC joint and very 
small uncovertebral hypertrophy at C5-6 and C6-7 on the left.  

The veteran's continued complaints of neck pain were noted in 
August 1991 outpatient treatment reports, but the veteran 
indicated that the symptoms appeared to be improving.  

In an August 1995 rating decision, the RO granted service 
connection for residuals of cervical strain secondary to the 
service-connected otitis media.  Service connection for 
degenerative changes of the cervical spine, as well as for a 
shoulder injury remained denied.  

In February 1997, the Board remanded the issue for further 
development of the record to include VA examinations.  

The veteran was subsequently afforded a VA examination in 
June 1997.  The veteran reported that he had increased 
difficulty with his balance, vertigo, deafness and tinnitus 
every since his inner ear infection during service.  The 
veteran reported having a fall in May 1991 when he injured 
his neck and shoulder.  The veteran complained of having 
chronic neck pain and tingling down the left arm.  

On examination, the veteran's cranial nerves appeared intact.  
His visual fields were full to confrontation.  There was no 
nystagmus.  The DTR's were diminished throughout.  Vibratory 
sensation was diminished in the lower extremities, especially 
on the left.  Speech, mental status and gait appeared to with 
within normal limits.  There did not appear to be any 
significant postural instability.  

The diagnosis was that of (1) history of otitis media with 
operative intervention with persistent inner ear complaints; 
(2) history of neck injury with cervical strain; (3) 
questionable vertebral basilar insufficiency.  The examiner 
did not opine as to whether the veteran's claimed neck or 
shoulder disability (other than the service-connected 
cervical strain) was proximately due to the dizziness and 
vertigo caused by the service-connected otitis media.  

In June 2000, the issue was again remanded to the RO for 
further development of the record.  The Board noted that the 
February 1997 VA examiner had not offered an opinion as to 
whether the May 1991 fall was due to his otitis media and 
whether the fall caused any neck or shoulder disability other 
than the already service-connected cervical strain.  

The veteran was scheduled for a subsequent VA examination in 
July 2000 when the examiner noted his history of having had a 
fall in May 1991, as well as the continued reports of neck 
and shoulder pain.  On the physical examination, the veteran 
had full normal range of motion of his neck and shoulder.   
He had no objective findings of orthopedic pathology related 
to his neck and shoulder.  There were no problems with his 
skin and no scars or underlying problems.  

The examination revealed that the veteran had a normal, full 
range of motion of the cervical spine with no pain, muscle 
spasm, weakness or tenderness.  The cervical spine had 
flexion of 65 degrees, extension of 50, right and left 
lateral flexion of 40 and right and left rotation of 80.  The 
range of motion of the cervical spine was not limited.  

The veteran's range of motion of the left shoulder was full 
with no pain, muscle spasm, weakness or tenderness.  Flexion 
was to 180 degrees, abduction was to 180 degrees, external 
and internal rotation was to 90 degrees.  The neurological 
examination of the upper extremity showed no abnormal muscle 
function.  There was no muscle atrophy or sensory or reflex 
abnormality.  The examiner noted that he reviewed the medical 
records.  

The x-ray studies of the left shoulder were essentially 
within normal limits.  There was minimal pathology and 
minimal narrowing in the AC joint.  X-ray studies of the 
cervical spine showed mild degenerative disc disease 
compatible with the patient's age.  

The diagnosis was that of cervical spine sprain, established 
diagnosis; cervical spine mild degenerative disc disease, 
compatible with patient's age, per x-ray findings.  

The examiner did note that the veteran's diagnosis was that 
of cervical sprain by history without objective evidence of 
pathology.  Although the patient continued to complain of 
neck and shoulder pain, the examiner saw no limitation of the 
patient's daily activities in either his occupation or daily 
activity.  

The VA examiner opined, based on a record review and 
examination, that it was equally likely that the veteran had 
a hip condition which resulted from the fall that the veteran 
had in 1991 which also aggravated the cervical spine sprain.  

The examiner added that there was no other neck disability 
related to the fall in 1991.  Finally, the examiner noted 
that the veteran's cervical spine x-ray studies showed 
degenerative changes, but that these were related to the 
veteran's age, not the fall in 1991.  The examiner concluded 
that he failed to find any objective verifiable neck and 
shoulder disability other than the previously diagnosed 
cervical sprain.  

The Board is cognizant of the veteran's assertion that he has 
claimed neck and shoulder disability that is proximately due 
to the service-connected otitis media; however, no competent 
evidence has been presented to support these lay assertions.  

The medical evidence that is of record indicates that the 
demonstrated degenerative disc disease of the cervical spine 
was due to the veteran's age and not to the fall in May 1991.  
Moreover, the record did not serve to establish the presence 
of any other current neck or shoulder disability, other than 
the already service-connected cervical strain.  
Significantly, the examiner did not find any limitation of 
function or limited range of motion of the neck and the 
shoulder.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for relating a current neck and shoulder disability to 
the service-connected otitis media or to any other disease or 
injury in service.  Absent competent evidence showing current 
neck and shoulder disability due to service or the service-
connected otitis media, the claim of service connection must 
be denied.  

The Board also points out that service connection for 
cervical strain due to the service-connected otitis media has 
already been established and that the examiner in June 2000 
noted that there was no objective pathology of any other neck 
or shoulder disability other than the degenerative disc 
disease, which was due to the veteran's age, and not due to 
the fall in May 1991.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remands, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remands informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  He was advised 
of the evidence necessary to substantiate his claim.  In this 
regard, the RO sent a letter to the veteran in March 2001 
explaining the provisions of the VCAA and affording the 
veteran another opportunity to provide evidence in support of 
his claim of service connection.  The veteran did not respond 
thereto.  

Hence, another remand for the RO to address the VCAA, would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the appellant has been given ample opportunity to provide 
evidence and argument in support of her claim.  

Accordingly, the Board concludes that service connection for 
a claimed neck and shoulder disability is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 3.310 (2001).  



ORDER

Service connection for a neck and shoulder disability (other 
than cervical strain) is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

